DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 have been examined.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
The broadest reasonable interpretation of a claim drawn to a "computer readable storage medium" typically covers non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of the term "computer readable storage medium", particularly when the specification is silent. In the instant case, the specification fails to define the term "computer readable storage medium". Therefore, the broadest reasonable interpretation of the term "computer readable storage medium" includes transitory propagating signals per se. Hence, claim 12 is rejected as being directed to non-statutory subject matter, i.e. transitory propagating signals per se.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claims 1-12
The term "BH identifier" in claim 1, and similarly in claims 2-12, renders the claim indefinite because the definition of the term "BH identifier" is unclear and consequently the scope of the claim is unclear. 
Paragraph 0233 of the specification recites “In order to provide routing mechanism with low-header overhead and less-processing, an identifier (hereinafter, BH identifier) used for routing is defined and used in the present disclosure. In the present disclosure, a BH identifier is used for an IAB node to determine destination and/or path for a packet received by the IAB node, rather than used for differentiating BH RLC bearers from each other. As the BH identifier of the present disclosure is not 
Paragraph 0233 explicitly states “an identifier (hereinafter, BH identifier) used for routing is defined and used in the present disclosure”. However, the examiner has thoroughly read the specification and claims, and neither defines the term “BH identifier”. Paragraph 0233 states generally what the BH identifier is used for (i.e. routing) and what it is not used for (i.e. differentiating BH RLC bearers). But neither the specification nor claims define the term “BH identifier” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hampel et al. (US 2019/0044754)
In reference to claim 1
Zhang et al. teaches a method for transmitting a data unit by an Integrated Access and Backhaul node (e.g. relay station Fig. 1B, par.0040 /relay node 830-2; Fig. 8B, par. 0107, 0130) in a wireless communication system (e.g. system of Fig. 8B), the method comprising:
receiving, from a network (e.g. access node 810; Fig. 8B, par. 0111, 0131), backhaul (BH) configuration (e.g. backhaul configuration information for multiple backhaul radio bearers shown in Fig. 8B, par. 0113, par. 0131-0136); including first information about first bearers (e.g. configuration information for first backhaul radio bearers between access node 810 and relay node 830-2; Fig. 8, 0131-0136) associated with a parent node (e.g. access node 810; Fig. 8B.Fig. 10, par. 0131-0136) and second information about second bearers (e.g. configuration information for second backhaul radio bearers between relay node 830-2 and relay node 830-3; Fig. 8, 0131-0136) associated with a child node (e.g. relay 830-3; Fig. 8B, Fig. 10 par. 0132), wherein each of the first bearers is configured with a BH identifier belonging to a first BH identifier set (e.g. each of the first radio bearer identify configured with a tunnel identifier belonging to set of identifiers between access node 810 and relay node 830-2; par. 0131-0136), wherein each of the second bearers is configured with a BH identifier belonging to a second BH identifier set (e.g. each of the second radio bearer configured with first tunnel identifier belonging to set of identifiers between relay node 830-2 and relay node 830-3; par. 0131-0136
receiving the data unit from the parent node via one of the first bearers (e.g. the relay 830-2 receives data from the access node 810 via one of the first bearers as shown in Fig. 8B, par. 0133); and 
transmitting the data unit to the child node via one of the second bearers (e.g. transmitting the data to relay node 830-3 via one of the second bearers, par. 0133),
wherein the one first bearer and the one second bearer are configured with a same BH identifier (e.g. the first and second radio bearer configured with first tunnel identifier; par. 0131-0133) .

-	In reference to claim 2, 7
Zhang et al. teaches transmitting the data unit to the child node comprises: determining the one second bearer having the BH identifier which is the same with the BH identifier of the one first bearer (e.g. determing the first tunnel identifier of the second bearer is the same as the tunnel first identifier of the first bearer; par. 0133-0134).

-	In reference to claim 3, 8
Zhang et al. teaches receiving the data unit from the child node via the one second bearer; and transmitting the data unit to the parent node via the one first bearer (e.g. receiving data from relay 820-3 and transmitting to access node 810; Fig. 8A, par. 0133-0134).


Zhang et al. teaches transmitting the data unit to the parent node comprises: determining the one first bearer having the BH identifier which is the same with the BH identifier of the one second bearer (e.g. determining the first tunnel identifier of the first bearer is the same as the tunnel first identifier of the second bearer; par. 0133-0134).

-	In reference to claim 5, 10
Zhang et al. teaches the BH identifiers assigned to the first bearers have difference value from each other (e.g. tunnel identifiers assigned to the first bearers have different values to identify each tunnel between access node 810 and relay node 830-2 ; par. 00131-0136).; and the BH identifiers assigned to the second bearers have difference value from each other (e.g. tunnel identifiers assigned to the second  bearers have different values to identify each tunnel between relay node 830-2 and relay node 830-3 ; par. 00131-0136).

	-	In reference to claim 6
 Zhang et al. teaches an Integrated Access and Backhaul node (e.g. relay station Fig. 1B, 2 /relay node 830-2; Fig. 8B, par. 0107, 0130) in a wireless communication system, the IAB node comprising: at least one transceiver (e.g. elements 252a-r, 254a-r, 256, 258, 266, 264 of Fig. 2) ; at least one processor (e.g. processor 280; Fig. 2); and at least one computer memory (e.g. memory 282, Fig. 2
receiving, from a network (e.g. access node 810; Fig. 8B, par. 0111, 0131), backhaul (BH) configuration (e.g. backhaul configuration information for multiple backhaul radio bearers shown in Fig. 8B, par. 0113, par. 0131-0136); including first information about first bearers (e.g. configuration information for first backhaul radio bearers between access node 810 and relay node 830-2; Fig. 8, 0131-0136) associated with a parent node (e.g. access node 810; Fig. 8B.Fig. 10, par. 0131-0136) and second information about second bearers (e.g. configuration information for second backhaul radio bearers between relay node 830-2 and relay node 830-3; Fig. 8, 0131-0136) associated with a child node (e.g. relay 830-3; Fig. 8B, Fig. 10 par. 0132), wherein each of the first bearers is configured with a BH identifier belonging to a first BH identifier set (e.g. each of the first radio bearer identify configured with a tunnel identifier belonging to set of identifiers between access node 810 and relay node 830-2; par. 0131-0136), wherein each of the second bearers is configured with a BH identifier belonging to a second BH identifier set (e.g. each of the second radio bearer configured with first tunnel identifier belonging to set of identifiers between relay node 830-2 and relay node 830-3; par. 0131-0136); 
receiving the data unit from the parent node via one of the first bearers (e.g. the relay 830-2 receives data from the access node 810 via one of the first bearers as shown in Fig. 8B, par. 0133); and 
transmitting the data unit to the child node via one of the second bearers (e.g. transmitting the data to relay node 830-3 via one of the second bearers, par. 0133),

-		In reference to claim 9
Zhang et al. teaches transmitting the data unit to the parent node comprises: determining the one first bearer having the BH identifier which is the same with the BH identifier of the one second bearer. (e.g. determining the first and second radio bearer configured with first tunnel identifier; par. 0131-0133) .

-	In reference to claim 11-12
 Zhang et al. teaches an Integrated Access and Backhaul node (e.g. relay station Fig. 1B, 2 /relay node 830-2; Fig. 8B, par. 0107, 0130) in a wireless communication system, the IAB node comprising: at least one processor (e.g. processor 280; Fig. 2); and at least one computer memory/computer readable storage medium (e.g. memory 282, Fig. 2) operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising: 
receiving, from a network (e.g. access node 810; Fig. 8B, par. 0111, 0131), backhaul (BH) configuration (e.g. backhaul configuration information for multiple backhaul radio bearers shown in Fig. 8B, par. 0113, par. 0131-0136); including first information about first bearers (e.g. configuration information for first backhaul radio bearers between access node 810 and relay node 830-2; Fig. 8, 0131-0136) associated with a parent node (e.g. access node 810; Fig. 8B.Fig. 10, par. 0131-0136) and second information about second bearers (e.g. configuration information for second backhaul radio bearers between relay node 830-2 and relay node 830-3; Fig. 8, 0131-0136) associated with a child node (e.g. relay 830-3; Fig. 8B, Fig. 10 par. 0132), wherein each of the first bearers is configured with a BH identifier belonging to a first BH identifier set (e.g. each of the first radio bearer identify configured with a tunnel identifier belonging to set of identifiers between access node 810 and relay node 830-2; par. 0131-0136), wherein each of the second bearers is configured with a BH identifier belonging to a second BH identifier set (e.g. each of the second radio bearer configured with first tunnel identifier belonging to set of identifiers between relay node 830-2 and relay node 830-3; par. 0131-0136); 
receiving the data unit from the parent node via one of the first bearers (e.g. the relay 830-2 receives data from the access node 810 via one of the first bearers as shown in Fig. 8B, par. 0133); and 
transmitting the data unit to the child node via one of the second bearers (e.g. transmitting the data to relay node 830-3 via one of the second bearers, par. 0133),

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
WO 2021/005456 teaches determining (1302) whether to remap an ingress back haul (BH) radio link channel (RLC) channel having an associated first logical channel identifier (LCID) from an egress to BH RLC channel that has 
US 2020/0137614 teaches a first channel group further comprising a one-to-one mapping between the first radio bearer and a first channel of a backhaul network and the second channel group comprising a many-to-one mapping between the set of second radio bearers and a second channel of the backhaul network
WO 2021/006784 teaches Integrated Access and Backhaul, IAB, bearer mapping
US 2016/0066363 teaches DeNB 315 may provide UE attachment to RN or DeNB by mapping a relationship between S1 tunnel endpoint identifier (TEID) and Un radio bearer identifier (RBID)/local service flow identifier (SFID)
US 2020/0145286 teaches a 1:1 mapping between a logical channel and a backhaul RLC channel, for every UE that is being served by the IAB node, then the backhaul link between the MT and the parent IAB node can have a separate logical channel
“IAB bearer mapping decision and configuration” teaches mapping of backhaul bearers

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095.  The examiner can normally be reached on M to F, 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466